Exhibit 10.33.1




7/24/06

EXHIBIT F TO MT TOM PURCHASE AND SALE AGREEMENT

FORM OF ACCEPTABLE GUARANTY







GUARANTY










This unconditional guaranty of payment and performance ("Guaranty") dated July
24, 2006, of ENERGY CAPITAL PARTNERS I, LP, a limited partnership organized
under the laws of the State of Delaware ("Guarantor"), is for the benefit of and
delivered to Holyoke Water Power Company, a Massachusetts business corporation
("Counterparty").




Guarantor does hereby irrevocably guarantee the full and prompt payment and
performance by its subsidiary, Mt. Tom Generating Company LLC, a Delaware
limited liability company ("Subsidiary"), of all of its obligations, including,
without limitation, all payment and indemnification obligations ("Guaranteed
Obligations"), under the Purchase and Sale Agreement between the Counterparty
and Subsidiary, dated July 24, 2006 (as the same may be amended from time to
time, the "Agreement"), at the times and in the manner provided therein;
provided that the maximum aggregate amount payable by the Guarantor hereunder,
under the Acceptable Guaranty as defined in the Related Purchase Agreement (as
defined in the Agreement) and under the Acceptable Guaranty as defined in the
NGC SPA (as defined in the Agreement) shall not exceed $53,600,000 (the "Cap").
 The parties agree that this Guaranty may not be enforced without giving effect
to the Cap.  In addition, Guarantor hereby agrees to pay any and all costs and
expenses (including reasonable fees and disbursements of counsel) incurred by
Counterparty in enforcing and/or attempting to enforce any rights under this
Guaranty.




This Guaranty may only be amended or modified by a writing signed by the parties
hereto and is subject to, and its terms are governed by and must be interpreted
under the laws of the State of Connecticut except for its choice of laws rules.




The Counterparty acknowledges and agrees that




(a)

this Guaranty shall be the sole and exclusive remedy of Counterparty for,




(b)

Guarantor, and any past, present or future directors, officers, employees,
incorporators, members, partners, stockholders, Affiliates, agents, trustees,
attorneys or representatives of Guarantor or any of their respective Affiliates,
shall otherwise have no liability or obligation for, and




(c)

Counterparty shall not otherwise make any claim for,

















in each case, any matter under, relating to or arising out of, the transactions
contemplated pursuant to the Agreement or any Ancillary Agreement (including the
breach, termination or failure to consummate such transactions, and whether by
piercing of the corporate veil, by a claim by or on behalf of Subsidiary, or
otherwise), whether based on contract, tort, strict liability, other laws or
otherwise, or any action, suit, arbitration, claim, litigation, investigation or
proceeding based on, in respect of, or by reason of any of the foregoing,
provided that nothing in this Guaranty shall limit the rights, remedies or
claims of the Counterparty (a) under the Agreement against Subsidiary, (b) under
any Ancillary Agreement (as defined in the Agreement), other than this Guaranty,
against Subsidiary or any other party to such Ancillary Agreement or (c) under
the Acceptable Letter of Credit (as defined in the Agreement).




Guarantor’s obligation pursuant to this Guaranty (subject to the Cap) is an
unconditional guaranty of payment and performance and not of collectibility.
 This Guaranty shall remain in full force and effect until, and shall otherwise
terminate at, the earliest of:




(i)

completion of the Closing;




(ii)

such time as each and all of the Guaranteed Obligations (subject to the Cap)
shall have been fully paid and performed in accordance with the terms and
provisions of the Agreement; and




(iii)

the date that is six (6) months following the termination of the Agreement,
unless prior to such date the Counterparty shall have commenced proceedings to
enforce this Guaranty, in which case this Guaranty shall terminate upon and in
accordance with the final completion of such proceedings and payment of the
Guaranteed Obligations (subject to the Cap).




Counterparty shall have no obligation to assert any claim or demand or to
enforce any remedy under the Agreement or to proceed first against Subsidiary or
any other person or entity, or resort to any security or make any effort to
obtain payment and/or performance by Subsidiary or any other person or entity.
 No delay or omission by Counterparty to exercise any right under this Guaranty
shall impair any right, nor shall it be construed to be a waiver thereof.  No
waiver of any single breach or default under this Guaranty shall be deemed a
waiver of any other breach or default.




The liability of Guarantor under this Guaranty (subject to the Cap) shall be
absolute, unconditional and irrevocable, irrespective of, except as expressly
set forth herein: (a) any change in time, manner or place of payment of, or in
any other term of, all or any of the Guaranteed Obligations or any other
amendment to, modification of (including, without limitation, change orders),
waiver of, or any consent to departure from, the Agreement, (b) any change in
ownership of Guarantor or Subsidiary; (c) any bankruptcy, insolvency, or
reorganization of, or other similar proceedings involving














Subsidiary; or (d) any other circumstances that might otherwise constitute a
legal or equitable discharge of a surety or guarantor.




If a claim is made upon Counterparty at any time for repayment or recovery of
any amounts received by Counterparty from any source on account of any of the
Guaranteed Obligations, and the Counterparty, pursuant to a court order or
applicable law, repays or returns any amounts so received, then Guarantor shall
remain liable for the amounts so repaid (such amounts being deemed part of the
Guaranteed Obligations) to the same extent as if such amounts had never been
received by Counterparty, notwithstanding any termination hereof or the
cancellation of any instrument or agreement evidencing any of the Guaranteed
Obligations.




Guarantor hereby irrevocably, unconditionally and expressly waives, to the
fullest extent permitted by applicable law, promptness, diligence, presentment,
notice of acceptance and other notice with respect to any of the Guaranteed
Obligations and this Guaranty and any requirement that Counterparty protect,
secure or perfect any security interest or exhaust any right or first proceed
against Subsidiary or any other person or entity.




The Counterparty may, without affecting any of its rights hereunder, receive and
hold collateral or security from Subsidiary or from Guarantor or any other party
to secure the payment and performance of the obligations of Subsidiary or
Guarantor and may release such collateral or security or any part thereof, at
any time, in its discretion, with or without the substitution of any other
collateral or security, and likewise in its sole discretion Counterparty may,
without notice to Guarantor and without affecting in any way its rights
hereunder:




(a)

modify or otherwise change any terms of all or any part of the Agreement (so
long as any such modification or other change is in a writing signed by
Subsidiary) or grant any extension(s) or renewal(s) for any period or periods of
time for payment and/or performance or grant any other indulgence(s) with
respect thereto and effect any release, compromise or settlement with respect
thereto;




(b)

enter into any agreement of forbearance with respect to all or any part of any
payment and/or performance due under the Agreement, or with respect to all or
any part of the collateral securing the payment and/or performance by Subsidiary
or Guarantor of its obligations, and change the terms of any such agreement;




(c)

call for or forbear from calling for additional collateral or security from
Subsidiary to secure its obligations;




(d)

enter into any agreement or agreements with Subsidiary concerning then existing
or additional obligations; and/or

















(e)

release or effect any settlement or compromise with respect to the payment
and/or performance of the Agreement by Subsidiary or any other party primarily
or secondarily liable for the payment and/or performance of the Agreement.




Without limiting Guarantor’s own defenses and rights hereunder, Guarantor hereby
reserves to itself all rights, setoffs, counterclaims and other defenses to
which Subsidiary is or may be entitled arising from or out of the Agreement,
except for defenses arising out of bankruptcy, insolvency, dissolution or
liquidation of Subsidiary.




Guarantor represents and warrants to the Counterparty that:




(a)

Guarantor is duly organized, validly existing and in good standing under the
laws of the jurisdiction of its organization and has full power and legal right
to execute and deliver this Guaranty and to perform the provisions of this
Guaranty on its part to perform;




(b)

The execution, delivery and performance of this Guaranty by Guarantor have been
and remain duly authorized by all necessary action, corporate or otherwise, and
do not contravene any provision of its organizational documents or any law,
regulation or contractual restriction binding on it or its assets;




(c)

No notice to or filing with, any governmental authority having jurisdiction is
required for the execution, delivery and performance of this Guaranty; and




(d)

This Guaranty constitutes the legal, valid and binding obligation of Guarantor
enforceable against it in accordance with its terms, except as enforcement
hereof may be limited by applicable bankruptcy, insolvency, reorganization or
other similar laws affecting the enforcement of creditors’ rights or by general
equity principles.




This Guaranty shall be binding upon Guarantor and its successors and permitted
assigns and inure to the benefit of and be enforceable by Counterparty and its
successors and permitted assigns.  Guarantor may not assign this Guaranty
without the prior written consent of Counterparty, which consent may be withheld
for any reason, and any assignment by Guarantor in violation of the foregoing
shall be null and void.  The Counterparty may assign this Agreement, without the
consent of Guarantor, to any assignee of the Counterparty’s rights under the
Agreement.




Until payment in full of all Guaranteed Obligations, Guarantor hereby waives,
releases, and relinquishes any claim, right, or remedy that Guarantor may now
have or hereafter acquire against Subsidiary, or any of its assets or property
that arises hereunder or from the performance by Guarantor hereunder, including,
without limitation, any claim, right, or remedy of subrogation, reimbursement,
exoneration, contribution, indemnification, or participation in any claim,
right, or remedy that Guarantor may have against Subsidiary or any collateral
for the Guaranteed Obligations that Guarantor now














has or hereafter acquires, whether or not such claim, right or remedy arises in
equity, under contract, by statute, under common law, or otherwise.




All notices or communications to Guarantor shall be in writing and shall be
directed by registered or certified mail or overnight delivery service to
Guarantor’s principle office located at:







 

Energy Capital Partners I, LP

 

c/o Energy Capital Partners, LLC

 

51 John F. Kennedy Parkway, Suite 200

 

Short Hills, NJ 07078

 

Attn: General Counsel

    

Copy to:

    

Energy Capital Partners, LLC

 

11943 El Camino Real #220

 

San Diego, CA 92130

 

Attn: Andrew Singer

    

Copy to:

    

Latham & Watkins LLP

 

885 Third Avenue

 

New York, NY 10022

 

Attn: Ted Sonnenschein and David Kurzweil







or such other address as Guarantor shall from time to time specify in writing to
Counterparty.




GUARANTOR HEREBY CONSENTS TO THE EXCLUSIVE JURISDICTION OF THE COURTS OF THE
STATE OF CONNECTICUT FOR ENFORCEMENT OF ALL PROCEEDINGS ARISING OUT OF OR
RELATING TO THIS GUARANTY AND THE TRANSACTIONS CONTEMPLATED HEREBY.  GUARANTOR
HEREBY IRREVOCABLY WAIVES AND RELEASES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, (a) ANY OBJECTION TO THE VENUE OF ANY SUCH PROCEEDING BROUGHT IN
SUCH A COURT; AND (b) ANY CLAIM THAT ANY SUCH PROCEEDING BROUGHT IN SUCH COURT
HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.




IF GUARANTOR DOES NOT MAINTAIN A REGISTERED AGENT IN CONNECTICUT, COUNTERPARTY
MAY SERVE GUARANTOR BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED,
ADDRESSED TO THE CORPORATE SECRETARY OF GUARANTOR AT THE














ADDRESS SET FORTH ABOVE, WHICH SERVICE SHALL BE ACCEPTED BY GUARANTOR.




GUARANTOR HEREBY WAIVES AND RELEASES ITS RIGHT TO CLAIM A TRIAL BY JURY WITH
RESPECT TO ANY ACTION ARISING HEREUNDER.




Guarantor hereby (a) consents to being joined as a party and/or a witness in any
dispute resolution proceeding under the Agreement and/or related thereto; and
(b) waives and releases, to the fullest extent permitted by applicable law, any
objection, right or other claim that Guarantor cannot be compelled or otherwise
has no obligation to participate in any such proceeding, as a party, witness or
otherwise.







[Signature Page to follow]

















IN WITNESS WHEREOF, this Guaranty has been executed by a duly authorized officer
of Guarantor as of the date first written above.







 

ENERGY CAPITAL PARTNERS I, LP, Guarantor

       

By: /s/ Scott Helm

 

Name:  Energy Capital Partners GP I, LLC

 

Its:       General Partner




          

By: /s/ Scott Helm

 

Name:  Energy Capital Partners, LLC

 

Its:       Managing Member










Accepted and acknowledged:




HOLYOKE WATER POWER COMPANY







By: /s/ David R. McHale

Name: David R. McHale

Title:  Senior Vice President and Chief Financial Officer

           at Northeast Utilities Service Company, as agent for

           Holyoke Water Power Company



